[synacorlogo.gif]

August 26, 2013
William J. Stuart
PO Box 789
Chatham, MA 02633
Dear Bill:
As you are aware, the terms of your employment with Synacor, Inc. (the
“Company”) are the subject of a letter agreement between you and the Company
dated August 2, 2011 (your “Letter Agreement”). The Company desires to amend the
terms of your Letter Agreement as follows, with your consent, effective as of
the date of this letter:
(1)Replace the first sentence of Section 6(a) of the Letter Agreement with the
following language:
If the Company terminates your employment for any reason other than Cause or
Permanent Disability and a Separation occurs (a “Qualified Termination”), then
you will be entitled to the benefits described in this Section 6.
(2)Add the phrase “(the “Severance Period”)” at the end of the first sentence of
Section 6(b) of the Letter Agreement.
(3)Replace Section 6(c) of the Letter Agreement with the following language:
(c) COBRA. If you experience a Qualified Termination, the Company will pay you
an additional amount during the Severance Period, paid in approximately equal
installments in accordance with the Company’s standard payroll procedures, equal
to 100% of the cost of insurance premiums for group medical and dental coverage
under the Company’s group health plan during the Severance Period for you (and,
if applicable, your spouse and other dependents) at the same level of coverage
as on your Separation date, using the rates that are then in effect (the
“Additional Payments”). Such Additional Payments shall cease upon the earlier of
(i) the close of the Severance Period, and (ii) the date when you become
eligible for substantially equivalent group medical and dental coverage in
connection with new employment or self-employment. The Additional Payments may
be used by you for any purpose, including but not limited to the purchase of
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”).
(4)Replace Section 6(d) of the Letter Agreement with the following language:
(d) Section 409A. It is the intention of the parties that this letter agreement
comply with and be interpreted in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended and the United States Department of Treasury
regulations and other guidance issued

[footerimage.gif]

--------------------------------------------------------------------------------

[synacorlogo.gif]

thereunder (collectively, “Section 409A”). Each payment in a series of payments
provided to you pursuant to this letter agreement will be deemed a separate
payment for purposes of Section 409A. If any amount payable under this letter
agreement upon a termination of employment is determined by the Company to
constitute nonqualified deferred compensation for purposes of Section 409A
(after taking into account the short-term deferral exception and the involuntary
separation pay exceptions of the regulations promulgated under Section 409A
which are hereby incorporated by reference), such amount shall not be paid
unless and until your termination of employment also constitutes a “separation
from service” from the Company for purposes of Section 409A. In the event that
you are determined by the Company to be a “specified employee” for purposes of
Section 409A at the time of your separation from service with the Company, any
payments of nonqualified deferred compensation (after giving effect to any
exemptions available under Section 409A) otherwise payable to you during the
first six (6) months following your separation from service shall be delayed and
paid in a lump sum upon the earlier of (x) your date of death, or (y) the first
day of the seventh month following your separation from service, and the balance
of the installments (if any) will be payable in accordance with their original
schedule. To the extent any expense, reimbursement or in-kind benefit provided
to you constitutes nonqualified deferred compensation for purposes of Section
409A, (i) the amount of any expense eligible for reimbursement or the provision
of any in-kind benefit with respect to any calendar year shall not affect the
amount of expense eligible for reimbursement or the amount of in-kind benefit
provided to you in any other calendar year, (ii) the reimbursements for expenses
for which you are entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred, and (iii) the right to payment or reimbursement or in-kind
benefits hereunder may not be subject to liquidation for any other benefit.
If you are in agreement with these amendments to your Letter Agreement please
execute this document as indicated below and return it to me no later than
August 27, 2013. All other provisions of your Letter Agreement will remain in
effect as written. If you have any questions, please call me at (716) 362-3305.
Very truly yours,
/s/ Julia Culkin-Jacobia
JULIA CULKIN-JACOBIA
VICE PRESIDENT OF ADMINISTRATION
I have read and agree to the above changes to my Letter Agreement:
/s/ William J. Stuart    

[footerimage.gif]